Shulman, Judge.
This court having entered on February 12, 1979, a judgment in the above-styled case (150 Ga. App. 9 (256 SE2d 610)), affirming the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in Dept. of Transp. v. Kendricks, 244 Ga. 613, the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Deen, C. J., and McMurray, P. J., concur.